Case: 17-12062    Date Filed: 10/25/2018   Page: 1 of 5


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                No. 17-12062
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:16-cv-00799-JES-CM



JAMAAL ALI BILAL,
f.k.a. John L. Burton,
a.k.a. Superman,

                                                              Plaintiff-Appellant,

                                     versus

FNU FENNICK,
FCCC Shift Supervisor,
FNU CLARKE,
C.O.,
MARK SNYDER,
FCCC Investigator,
FNU MECHELIS,
C.O.,
RICK SLOAN,
Chaplain,

                                                           Defendants-Appellees.
              Case: 17-12062     Date Filed: 10/25/2018   Page: 2 of 5


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (October 25, 2018)

Before WILLIAM PRYOR, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

      Jamaal Ali Bilal, a civilly committed detainee proceeding pro se, appeals the

denial of his motion for leave to proceed in forma pauperis (“IFP”) in a 42 U.S.C.

§ 1983 civil-rights action seeking “nominal” damages, the return of certain

property, and the reinstatement of his kosher meals. Under a liberal construction

of his brief on appeal, he argues that the filing injunction on which the district

court based its denial did not apply to this action. We agree, so we vacate and

remand.

      In 1999, a district judge in the Northern District of Florida entered a filing

injunction against Bilal based on “his abuse of the judicial process.”           The

injunction placed certain restrictions on Bilal’s filing of “new civil actions in the

United States District Court for the Northern District of Florida in which monetary

damages or injunctive or declaratory relief is sought.” Among other restrictions,

Bilal could not be granted leave to proceed IFP unless he credibly alleged

imminent danger of serious physical injury.


                                         2
                Case: 17-12062        Date Filed: 10/25/2018       Page: 3 of 5


       In 2016, a district judge in the Middle District of Florida relied on that same

filing injunction to deny Bilal’s motion to proceed IFP in this action. The court

found that his complaint did not allege imminent danger of physical injury, as

required by the injunction. The court therefore directed Bilal to pay the full filing

fee or suffer dismissal of the action. Bilal moved for relief from the court’s order

and, when that motion was denied, then filed this appeal.

       Orders denying leave to proceed IFP in non-prisoner cases are immediately

appealable as final decisions.1 Flowers v. Turbine Support Div., 507 F.2d 1242

(5th Cir. 1975).2 We review a district court’s denial of a motion to proceed IFP for

an abuse of discretion. Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306

(11th Cir. 2004). Although a trial court has wide discretion to deny an IFP

application, the court may not deny the application on erroneous grounds. Id.

       “Federal courts have both the inherent power and the constitutional

obligation to protect their jurisdiction from conduct which impairs their ability to

carry out Article III functions[,]” including a litigant’s abuse of the judicial

process. Procup v. Strickland, 792 F.2d 1069, 1073 (11th Cir. 1986) (en banc).

Great deference is generally due the “the interpretation placed on the terms of an

       1
         As a civilly committed detainee, Bilal is not subject to the special IFP provisions of the
Prison Litigation Reform Act. See Troville v. Venz, 303 F.3d 1256, 1259–60 (11th Cir. 2002)
(holding that “the PLRA’s restrictions on actions brought by prisoners do not apply to civilly
committed detainees”).
       2
        This Court adopted as binding precedent all Fifth Circuit decisions prior to October 1,
1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                                3
              Case: 17-12062     Date Filed: 10/25/2018   Page: 4 of 5


injunctive order by the court who issued and must enforce it.” Williams v. City of

Dothan, Ala., 818 F.2d 755, 760 (11th Cir. 1987) (quotation marks omitted). But

the interpretation of an injunction must be “reasonable,” and the injunction “may

not be expanded beyond the meaning of its terms absent notice and an opportunity

to be heard.” Riccard v. Prudential Ins. Co., 307 F.3d 1277, 1296 (11th Cir.

2002).

      Here, the district court denied Bilal’s IFP motion on an erroneous ground.

The court relied solely on the 1999 filing injunction, concluding that Bilal could

not proceed IFP because he did not allege imminent danger of physical injury. But

the filing injunction, by its terms, applied to only “new civil actions in the United

States District Court for the Northern District of Florida.” It did not purport to

place any conditions or restrictions on new civil actions in other courts, including

the Middle District of Florida, where Bilal filed this action.           So the filing

injunction cannot reasonably be interpreted to apply to Bilal’s current action. Cf.

id. at 1297 (concluding that language in an injunction prohibiting a litigant from

filing in “state court, federal court or any other forum” was broad enough to be

construed as prohibiting the litigant from filing complaints with federal and state

administrative and executive agencies and departments).         And the injunction

cannot be “expanded beyond the meaning of its terms absent notice and an

opportunity to be heard,” which were not provided here. Id. at 1296.


                                         4
              Case: 17-12062   Date Filed: 10/25/2018   Page: 5 of 5


      Accordingly, the district court erroneously denied Bilal’s IFP application

based solely on a filing injunction that did not apply to the forum where he filed

his complaint. We therefore vacate and remand for further proceedings.

      VACATED AND REMANDED.




                                        5